Citation Nr: 1547250	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  11-23 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial compensable rating for posttraumatic stress disorder (PTSD) from the date of claim to May 27, 2011.

2. Entitlement to an initial rating in excess of 30 percent for PTSD for the entire period on appeal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1989 to January 1990 and September 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issue of a rating in excess of 30 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The evidence shows that the Veteran's PTSD symptoms were generally consistent throughout the period on appeal and caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for a 30 percent rating for PTSD for the entire period on appeal have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board grants partial benefits and remands the outstanding claim, the Veteran could not be prejudiced by this decision and discussion of compliance with the Veterans Claims Assistance Act is unnecessary.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Psychiatric disabilities are rated based on the General Rating Formula codified in 38 C.F.R. § 4.130, which provides disability ratings based on a spectrum of symptoms.  "A veteran may qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of a similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

Under the General Rating Formula, the criteria for a 30 percent rating are: occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

The Board finds that the Veteran met the criteria for a 30 percent rating for PTSD for the entire period on appeal.   See 38 C.F.R. § 4.130, DC 9411.

The evidence shows that the Veteran's PTSD symptoms have caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks for the entire period on appeal.  The October 2010 VA examiner recorded sleep impairment that interfered with daytime activities.  The examiner also noted symptoms of irritability, hypervigilance, exaggerated startle response, recurrent and intrusive distressing recollections, persistent avoidance of stimuli, markedly diminished interest in activities, and feeling detached and estranged from others.  During the examination, the Veteran reported a good relationship with her spouse but only having occasional satisfying social relationships and minimal activities.  The examiner classified the Veteran's symptoms as causing clinically significant impairment.  He also found changes in the Veteran's performance in employment, social and interpersonal relationships, and recreation and leisure.  

The examiner marked the criteria for a 0 percent, non-compensable rating for PTSD.  However, his statements show that the Veteran's symptoms more closely approximated the criteria for a 30 percent rating.  The assigned Global Assessment of Functioning (GAF) score of 63 indicates some mild difficulty in social and occupational functioning and supports a compensable rating.  See DSM-IV.  The examiner's finding of changes in job performance and social life show that the symptoms decreased the Veteran's functioning.  The sleep problems with daytime interference, irritability, intrusive recollections, diminished interest in activities, and avoidance evidence occasional decrease in work efficiency and intermittent periods of inability to perform tasks.  As such, the evidence satisfied the criteria for a 30 percent rating for the Veteran's PTSD.  See 38 C.F.R. § 4.130, DC 9411.  


ORDER

A 30 percent rating for PTSD for the entire period on appeal is granted.

REMAND

VA treatment records from 2011 to 2015 suggest that the Veteran's PTSD symptoms may be worse than at the time of the last, October 2010 examination, particularly after the death of her husband.  A new examination would assist in evaluating the current severity of the Veteran's PTSD.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a mental health examination.  The examiner should measure and record all current PTSD symptoms and discuss the effects of symptoms on the Veteran's social and occupational functioning.

2.  Issue a supplemental statement of the case with consideration to the new evidence, and return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


 
______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


